   

Case 2:19-cr-20831-GAD-RSW ECF No.1 filed 12/17/19 PagelID.1 Page 1of9

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
Case:2:19-cr-20831
UNITED STATES OF AMERICA, Judge: Drain, Gershwin A.

MJ: Whalen, R. Steven
Filed: 12-17-2019 At 03:22 PM

Plaintiff, NO! LAWRENCE RIDER V ROBERT WHITE
V. HON. |
VIOLATIONS:
D-1 LAWRENCE RIDER, 18 U.S.C. § 1349 — Conspiracy to
D-2 ROBERT WHITE Commit Mail and Wire Fraud

18 U.S.C. § 1343 Wire Fraud

IS US.C. § 844m) — Conspiracy to
Use Fire to Commit a Felony

Defendants.
/
INDICTMENT

The Grand Jury Charges:

_ GENERAL ALLEGATIONS
At all times relevant to this Indictment:

1. “Arson-for-Profit” was a mail and wire fraud scheme to defraud in

which an insured home was staged and intentionally set on fire by individuals who

would profit by submitting fraudulent insurance claims for damage.
   

Case 2:19-cr-20831-GAD-RSW ECF No.1 filed 12/17/19 PagelID.2 Page 2 of9

2. GR was the leader and organizer of a conspiracy to commit an arson-
for-profit scheme to defraud an insurance company by arranging the arson of an
insured residence with the intent to file a false damage claim.

3. GR recruited individuals to help him commit the arson-for-profit fraud
scheme and communicated with those individuals using handwritten letters and the

telephone.

4.. GR identified the house to be burned and negotiated the amount of

1

money each of the conspirators would receive from the fraudulently obtained

insurance proceeds.

5, LAWRENCE RIDER (D-1) was related to GR and agreed to
participate in the arson-for-profit scheme with him.

6. ROBERT WHITE (D-2) was an associate of GR and LAWRENCE
RIDER who also agreed to participate in the arson-for-profit scheme.

7. “Sal” was an individual who purported to be the owner of the targeted
insured home and who communicated with LAWRENCE RIDER and ROBERT
WHITE from outside the State of Michigan using a cell phone and in person.

8. The insured home targeted by the defendants to be burned in the
arson-for-profit scheme was located in Washington Township, Michigan.

9. The Washington Township home was insured by AAA Insurance, a

_ company doing business in the Eastern District of Michigan and elsewhere.

2
  
 

ase 2:19-cr-20831-GAD-RSW ECF No.1 filed 12/17/19 PagelD.3 Page 3 of9
COUNT ONE
(18 U.S.C. § 1349: Conspiracy to Commit Mail and Wire Fraud)

D-i LAWRENCE RIDER
D-2 ROBERT WHITE

10. From in or about May 2019, through in or about August 2019, in the
Eastern District of Michigan, Southern Division, defendants LAWRENCE
RIDER (D-1), and ROBERT WHITE (D-2), willfully and unlawfully combined,
conspired, and agreed, with GR, each other, and others, to commit the crimes of
mail fraud and wire fraud, by knowingly executing and attempting to execute a
scheme to defraud and to obtain money and property by means of false and
fraudulent material pretenses, representations, and promises. In conspiring to
commit the crimes of mail and wire fraud, the defendants transmitted and caused
the transmission of wire communications in interstate commerce including:
writings, signs, signals, and sounds in the form of phone calls, text messages, and
the transfer of money, in violation of Title 18, United States Code, Section 1343,
and knowingly conspired to cause mail to be delivered by commercial carrier
including: insurance proceeds checks and letters, in violation of Title 18, United

States Code, Section 1341.
   

Case 2:19-cr-20831-GAD-RSW ECF No.1 filed 12/17/19 PagelID.4 Page 4of9

Object of the Conspiracy

1l. The object of the conspiracy and scheme was to defraud and to obtain
money by means of false and fraudulent material pretenses, representations and
promises from an insurance company in the Eastern District of Michigan, and to
trick the insurance company into paying a false claim for fire damage to a house
the company insured. It was further the object of the conspiracy for the defendants
to use fire to burn the insured house, to make a false claim with the insurance
company for damages, and to use the illegally obtained proceeds for their personal
benefit, and enrichment.

Manner and Means of the Conspiracy

12. LAWRENCE RIDER, and ROBERT WHITE, working together
and with others including GR, devised a plan to make a false insurance claim for
fire damage to a house located in Washington Township, Michigan.

13. It was part of the conspiracy that GR entered into an agreement with a
homeowner to allow a home in Washington Township, Michigan to be used in the
arson-for-profit scheme.

14. As part of this conspiracy, GR instructed LAWRENCE RIDER and
ROBERT WHITE to work together and with others, to include Sal, to use fire to

burn the Washington Township house and to file the false insurance claim for fire

damage.
   

Case 2:19-cr-20831-GAD-RSW ECF No.1 filed 12/17/19 PagelID.5 Page 5of9

15. As part of the conspiracy, LAWRENCE RIDER and ROBERT
WHITE communicated with Sal, both via text message and by voice through a
cellular phone, concerning what steps to take to accomplish the conspiracy.

16. As part of the conspiracy, GR sent instructions to LAWRENCE
RIDER and ROBERT WHITE over the phone and through hand written and
mailed letters.

17. It was part of the conspiracy that LAWRENCE RIDER relayed
messages from GR to ROBERT WHITE and others, which directed them about
what steps to take to accomplish the conspiracy. During these conversations
LAWRENCE RIDER gave assurances that he was “on top of everything” and
they were “all together.”

18. It was part of the conspiracy that GR worked with the homeowner to
coordinate access to the house and to communicate with LAWRENCE RIDER
and ROBERT WHITE.

19. All in violation of Title 18, United States Code, Section 1349.

COUNT TWO
18 U.S.C. § 1343
(Wire fraud)
- Paragraphs 1-19 are included in this count.

20.  Onor about August 16, 2019, in the Eastern District of Michigan,

defendants LAWRENCE RIDER, and ROBERT WHITE and others, including
5 .

 

 
   

 

Case 2:19-cr-20831-GAD-RSW ECF No.1 filed 12/17/19 PagelID.6 Page 6 of 9

GR, knowingly devised and executed, and aided and abetted each other in devising
and executing a scheme to defraud and to obtain money from an insurance
company by means of false and fraudulent material pretenses, representations and
promises. With intent to defraud and for the purpose of executing the scheme,
defendants LAWRENCE RIDER, and ROBERT WHITE, transmitted and
caused the transmission of wire communications in interstate commerce. These
communications included the wire transfer of funds in the amount of $1,000 from
Berkley Heights, New Jersey to Free Star Bank in Mount Clemens, Michigan.
21. Allin violation of Title 18, United States Code, Section 1343.
COUNT THREE
18 U.S.C. § 844(m)

(Conspiracy to Use Fire to Commit a Felony)

D-1 LAWRENCE RIDER
D-2 ROBERT WHITE

Paragraphs | - 21 are included in this count.

22. From in or about May 2019, through in or about August 2019,
LAWRENCE RIDER (D-1) and ROBERT WHITE (D-2) knowingly conspired
and agreed to use fire to commit a felony, to wit: Conspiracy to Commit Mail and

Wire Fraud, in violation of 18 U.S.C. §1349 and Wire Fraud, in violation of 18

U.S.C. §1343, in that they planned to set fire to an insured house located in

 
   

Case 2:19-cr-20831-GAD-RSW ECF No.1 filed 12/17/19 PagelID.7 Page 7 of9

Washington Township, Michigan, for the purpose of collecting insurance proceeds,
in violation of 18 U.S.C. §844(m).

FORFEITURE ALLEGATIONS
18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461

23. The above allegations contained in this Indictment are incorporated by
reference as if set forth fully herein for the purpose of alleging forfeiture pursuant
to the provisions of 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461.

24. Asaresult of the violations of 18 U.S.C. §1349 and 18 U.S.C. §
844(m), as set forth in this Indictment, Defendants shall forfeit to the United States
any property, real or personal, that constitutes or is derived from proceeds
traceable to the commission of such violations, pursuant to 18 U.S.C. § 981 with
28 U.S.C. § 2461.

25. Money Judgment: Such property includes, but is not limited to,
forfeiture money judgments in an amount to be proved in this matter, representing
the total amount of proceeds and/or gross proceeds obtained as a result of the
Defendant’s violations, as alleged in this Indictment.

26. Substitute Assets: Ifthe property described above as being subject
to forfeiture, as a result of any act or omission of the Defendant:

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third party;
 

Case 2:19-cr-20831-GAD-RSW ECF No.1 filed 12/17/19 PagelID.8 Page 8 of9

C. Has been placed beyond the jurisdiction of the Court;

d. Has been substantially diminished in value; or
8 Has been commingled with other property that cannot be subdivided
without difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p) as incorporated

by 18 U.S.C. § 982(b), to seek to forfeit any other property of the Defendant up to

the value of the forfeitable property described above.

MATTHER SCHNEIDER
United States Attorney

s/John K. Neal

JOHN K. NEAL

Chief, White Collar Crime Unit
Assistant United States Attorney

Karem L. Reynolds
KAREN L. REYNOLDS
Assistant United States Attorney

s/Shankar Ramamurthy
SHANKAR RAMAMURTHY
Assistant United States Attorney

Date: December 17, 2019.

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
GRAND JURY FOREPERSON

 

 
 

Case 2:19-cr-20831-GAD-RSW ECF No.1 filed 12/17/19 Pa 7 IGINAL
& i"

Case:2:19-cr-20831 —_
United States District Court Criminal Case (Judge: Drain, Gershwin A.
Eastern District of Michigan MJ: Whalen, R. Steven

Filed: 12-17-2019 At 03:22 PM

INDI LAWRENCE RIDER V ROBERT WHITE
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form ta (LG)

 

 

 

 

 

 

 

 

 

Companion Case Information | Companion Case Number:
This may be a companion case based upon LCrR 57.10 (b}(4)': Judge Assigned:
LC ves No AUSA’s Initials: (Ab _..

Case Title: USA v. Lawrence Rider, et al

 

County where offense occurred : Wayne County and elsewhere

Check One: Felony LJMisdemeanor (|Petty
¥_Indictment/ nformasih --- no prior complaint.

Indictment/ Information --- based upon prior complaint [Case number: |
Indictment/ Information --- based upon LCrR 57.10 (d) {Complete Superseding section below].

Superseding Case Information

Superseding to Case No: Judge:

 

{_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

December 17, 2019 [ \ ft VA

Date Kare nolds
Assistapt United States attomey

211 W. Fort Street, Suite 2001
Detroit, MI 48226-3277
Phone: (313) 226-9672

Fax: (313) 226-2873

E-Mail address: Karen.reynolds@usdoj.gov
Attorney Bar #: P31029

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2} the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.
5/16
